Filed:  June 25, 1998
IN THE SUPREME COURT OF THE STATE OF OREGON
DON'T WASTE OREGON COUNCIL,



UTILITY REFORM PROJECT, LLOYD K.



MARBET, and COLLEEN O'NEIL,





	Petitioners,





	v.





ENERGY FACILITY SITING COUNCIL



and HERMISTON POWER PARTNERSHIP,





	Respondents.





(SC S43326)
	On judicial review from the Final Order of the Energy

Facility Siting Council dated March 25, 1996.





	Argued and submitted March 4, 1997.





	Daniel W. Meek, Portland, argued the cause for petitioners

Don't Waste Oregon Council, Utility Reform Project, Lloyd K.

Marbet and Colleen O'Neil.





	John T. Bagg, Assistant Attorney General, Salem, argued the

cause for respondent Energy Facility Siting Council.  With him on

the response were Virginia L. Linder, Solicitor General, and

David Schuman, Deputy Attorney General.





	Peter D. Mostow, of Stoel Rives LLP, Portland, argued the

cause for respondent Hermiston Power Partnership.  With him on

the response was Richard S. Gleason.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

and Durham, Justices.





	MEMORANDUM OPINION





	Judicial review dismissed as moot.





  	*Fadeley, J., retired January 31, 1998, and did not

participate in this decision; Graber, J., resigned March 30,

1998, and did not participate in this decision; Kulongoski, J.,

did not participate in the consideration or decision of the case.